Order entered May 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01478-CR

                               BRENDA KAY COOK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82135-2017

                                            ORDER
       We REINSTATE this appeal.
       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.
On May 16, 2019, appellant filed her brief along with a motion to extend time to file the same.
In the interest of expediting this appeal and because the trial court has not yet held a hearing, we
VACATE our May 1, 2019 order to the extent it ordered a hearing and required findings. We
GRANT appellant’s motion and ORDER her brief filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,
Presiding Judge, 219th Judicial District Court; Stephanie Hudson; and to the Collin County
District Attorney.
       The State’s brief is DUE thirty days from the date of this order.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE